UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2011 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 000-23195 (Commission File Number) 94-3145844 (IRS Employer Identification No.) 11130 Sunrise Valley Drive, Suite 300 Reston, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 571-382-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August9, 2011, Tier Technologies, Inc., or Tier, held their earnings call for the quarter ended June30, 2011.A taped replay of this call will be available for telephone and website replay at 10 a.m. Eastern Time on Wednesday, August 10, 2011.During the call, Tier engaged to furnish a slide presentation containing information regarding Tier’s projected transaction volume for fiscal year 2011 as well as additional information.Tier is filing that slide presentation with this Form 8-K.Financial information may be found in slides 11 – 17 of the presentation. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Slide presentation Exhibit 99.1 shall be deemed to be furnished and not filed by the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIER TECHNOLOGIES, INC. By: /s/ Keith S. Omsberg Name: Keith S. Omsberg Title: Corporate Secretary Date: August 10, 2011 Exhibit Index Exhibit No. Description Slide presentation
